UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1450



LEROY M. THURSTON, JR.,

                                              Plaintiff - Appellant,

          versus


SAMUEL WHITE LAW FIRM; JOANNA, Associate,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-02-32-3)


Submitted:   July 18, 2002                  Decided:   July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy M. Thurston, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy M. Thurston, Jr. appeals the district court’s order

dismissing his civil action for lack of federal jurisdiction.     We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Thurston v. Samuel White Law Firm, No. CA-02-

32-3 (W.D. Va. Mar. 13, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2